ICJ_011_USNationalsMorocco_FRA_USA_1950-11-22_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE AUX DROITS
DES RESSORTISSANTS
DES ÉTATS-UNIS D’AMERIQUE

AU MAROC
(FRANCE / ÉTATS-UNIS D’AMÉRIQUE)

ORDONNANCE DU 22 NOVEMBRE 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING RIGHTS OF
NATIONALS OF THE UNITED STATES

OF AMERICA IN MOROCCO
(FRANCE / UNITED STATES OF AMERICA)

ORDER OF NOVEMBER 22nd, 1950
La présente ordonnance doit être citée comme suit :
« Affaire relative aux droits des ressortissants

des États-Unis d'Amérique au Maroc, Ordonnance du

22 novembre 1950: C. I. J. Recueil 1950, p. 391.»

This Order should be cited as follows :
“Case concerning rights of nationals of the United States
of America in Morocco, Order of November 22nd, 1950 :
I.C. J. Reports 1950, p. 301.”

 

N° de vente: 5]
Sales number ¢

 

 

 
391

COUR INTERNATIONALE DE JUSTICE

1950
Le 22 novembre

Rôle général ANNÉE 1950

n° ir

Ordonnance rendue le 22 novembre 1950

AFFAIRE RELATIVE AUX DROITS
DES RESSORTISSANTS
DES ÉTATS-UNIS D’AMÉRIQUE
AU MAROC
(FRANCE / ÉTATS-UNIS D’AMERIQUE)

La Cour internationale de Justice,
vu l'article 48 du Statut de la Cour,

vu l’article 37 du Règlement de la Cour,

Rend l'ordonnance suivante :

Considérant que, par une lettre datée du 28-octobre 1950 et enre-
gistrée au Greffe de la Cour le même jour, le chargé d’affaires de
France à La Haye a déposé au Greffe de la Cour une requête, datée
du 27 octobre 1950, par laquelle la Cour est invitée à dire et juger

« Que les privilèges des ressortissants des Etats-Unis d'Amérique
au Maroc sont uniquement ceux qui résultent du texte des arti-
cles 20 et 21 du traité du 16 septembre 1836 et que, la clause de
la nation la plus favorisée contenue dans l’article 24 dudit traité ne
pouvant plus être invoquée par les États-Unis dans l’état actuel
des engagements internationaux de l’Empire chérifien, rien ne
justifie pour les ressortissants des États-Unis un régime préférentiel
qui serait contraire aux dispositions des traités ;
392 ORDON. DU 22 XI 50 (RESSORTISSANTS DES E. U. AU MAROC)

Que le Gouvernement des États-Unis d'Amérique n’est pas en
droit de prétendre que l’application à ses ressortissants au Maroc
de toutes législations et réglementations dépend de son consente-
ment exprès ; .

Que les ressortissants des Etats-Unis d’Amérique au Maroc sont
soumis aux dispositions législatives et réglementaires mises en
vigueur dans l’Empire chérifien, notamment en ce qui concerne la
réglementation du 30 décembre 1948 sur les importations sans
devises, sans que l'accord préalable du Gouvernement des Etats-
Unis soit nécessaire ;

Que le dahir du 30 décembre 1948 portant réglementation des
importations sans devises est conforme au régime économique
applicable au Maroc selon les conventions qui lient la France et
les Etats-Unis » ;

Considérant que la requéte, qui porte la signature de M. André
Gros, jurisconsulte du ministére des Affaires étrangéres, agent du
Gouvernement de la République frangaise, invoque les déclarations
déposées tant par le Gouvernement de la République frangaise que
par le Gouvernement des Etats-Unis d'Amérique, en vertu de
l’article 36, paragraphe 2, du Statut,. l’article 40, paragraphe
premier, du Statut, et l’article 32 du Règlement de la Cour ;

Considérant, par conséquent, que la requête énonce les disposi-
tions par lesquelles le requérant prétend établir la compétence de
la Cour ;

Considérant, en outre, que la requête contient Vindication de
l’objet de la demande et un exposé succinct des faits et motifs par
lesquels la demande est prétendue justifiée ;

Considérant que, dans ces conditions, la requête satisfait aux
conditions de forme posées par le Règlement ;

Considérant qu'à la date du 28 octobre 1950, le Gouvernement
des États-Unis d'Amérique a été avisé télégraphiquement du dépôt
de ladite requête, dont copie certifiée conforme lui a été expédiée
le 31 octobre 1950 ;

Considérant que, dans une lettre du 16 novembre 1950, signée
par son ambassadeur à La Haye, le Gouvernement des États-Unis
d'Amérique informe la Cour qu'il a désigné comme agent M. Adrian
S. Fisher, jurisconsulte du département d’État :

La Cour, après s’étre renseignée auprès des Parties sur les ques-
tions de procédure, fixe comme suit les délais pour la présentation,
par les Parties, des pièces de la procédure écrite :

pour le Mémoire du Gouvernement de la République française,
au Ie mars 1951;

pour le Contre-Mémoire du Gouvernement des Etats-Unis d’Amé-
rique, au re juillet 1951;

5
393 ORDON. DU 22 XI 50: (RESSORTISSANTS DES E. U. AU MAROC)

pour la Réplique du Gouvernement de la République française,
au 1e septembre 1951;

pour la Duplique du Gouvernement des États-Unis d'Amérique,
au 1 novembre I951.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-deux novembre mil neuf cent
cinquante, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respectivement
au Gouvernement de la République française et au Gouvernement
des États-Unis d'Amérique.

Le Président en exercice,
(Signé) J. G. GUERRERO.

Le Greffier de la Cour,
(Signé) E. HAaMBRo.
